UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7924



KELVIN J. MILES,

                                            Petitioner - Appellant,

          versus


WARDEN, MCI-H, Hagerstown,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-1219-AW)


Submitted:   April 27, 2005                 Decided:   May 16, 2005


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kelvin   J.   Miles   appeals   the   district   court’s   order

denying his Fed. R. Civ. P. 60(b)(6) motion seeking relief from the

denial of his 28 U.S.C. § 2241 (2000) petition.        We have reviewed

the record and find no reversible error.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                 - 2 -